[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-11740                 OCTOBER 26, 2007
                         Non-Argument Calendar            THOMAS K. KAHN
                       ________________________               CLERK


                 D. C. Docket No. 06-00510-CR-01-ODE-1

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  versus

JOSE ALFREDO OCHOA-GARCIA,
a.k.a. Sergio Reyes Martinez,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (October 26, 2007)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:
      Jose Alfredo Ochoa-Garcia appeals his 24-month sentence, which was

imposed after he plead guilty to unlawful reentry into the United States, a violation

of 8 U.S.C. § 1326(a). Ochoa-Garcia’s 24-month term fell in the middle of the 21-

to-27-month advisory Guidelines range. On appeal, Ochoa-Rodriguez argues that

the district court imposed an unreasonable sentence because the court did not

specifically address, pursuant to 18 U.S.C. § 3553(a), the following mitigating

sentencing factors, on which he presented testimony at the sentencing hearing: (1)

although Ochoa-Rodriguez had prior convictions in the United States, he did not

commit any new criminal conduct upon returning to the United States after

deportation; and (2) he had the support of his local community. He also contends

that other mitigating factors were mentioned in the Presentence Investigation

Report (“PSI”), but not considered by the district court, including that he suffered

from epilepsy, has worked his entire adult life, and cares for his young daughter.

After careful review, we affirm.

      The relevant facts are these. On December 12, 2006, Ochoa-Garcia was

charged with unlawful reentry into the United States, in violation of 8 U.S.C. §

1326(a). He pled guilty and proceeded to sentencing.

      According to the Presentence Investigation Report (“PSI”), on November 6,

2006, Special Agent James Clark, of the Immigration Customs Enforcement



                                          2
(“ICE”), received a telephone call from the Roswell, Georgia Police Department,

advising Clark that the Roswell Police Department had arrested Ochoa-Garcia on

September 22, 2006, on a violation-of-probation warrant. On November 22, 2006,

Special Agent Clark traveled to the Detention Center in Roswell to interview

Ochoa-Garcia.     Ochoa-Garcia waived his Miranda rights and agreed to be

interviewed. He subsequently stated that he was a citizen of Mexico and admitted

that he had been deported from the United States on two prior occasions and that

he had not applied for readmission permission after deportation. Ochoa-Garcia

previously had been living illegally in the United States for about ten years and,

approximately two months prior to the interview, had re-entered the United States

subsequent to his last deportation in 2005.

      Following the interview, Special Agent Clark transported Ochoa-Garcia to

the Atlanta ICE Office for processing. Ochoa-Garcia was fingerprinted and his

fingerprints were entered into the Integrated Automated Fingerprint Identification

System for the purpose of verifying Ochoa-Garcia’s identity. Special Agent Clark

reviewed Ochoa-Garcia’s immigration file and found an indication that Ochoa-

Garcia had no permission to apply for admission to the United States following

deportation.    On February 6, 2007, defense counsel provided a Statement of




                                          3
Acceptance of Responsibility signed by Ochoa-Garcia, after which Ochoa-Garcia

entered a guilty plea.

      The probation officer found that Ochoa-Garcia had a total adjusted offense

level of 10 and a criminal history category V (based on 10 criminal history points),

which yielded a sentencing range of 21 to 27 months. In calculating the total

adjusted base offense level, the officer recommended a four-level increase,

pursuant to U.S.S.G. § 2L1.2(b)(1)(D), for having been previously deported after a

felony conviction and a two-level decrease, pursuant to U.S.S.G. § 3E1.1(a), for

acceptance of responsibility. Ochoa-Garcia did not object to the PSI.

      At the sentencing hearing, the district court stated that it had read the PSI, to

which there were no objections, and that the Guideline range was 21 to 27 months.

The court then asked the parties for sentencing recommendations. The government

recommended a mid-range sentence of 24 months. Defense counsel requested a

sentence at the low end of the Guidelines range, based upon Ochoa-Garcia’s

admission to illegal re-entry and immediate cooperation and the fact that he had

not committed any crimes since his date of re-entry. Counsel also stated that he

would like to present Ochoa-Garcia’s former employer’s testimony, which, counsel

said, might “influence [the court] to some extent.” The district judge responded,




                                          4
“Why don’t you just ask one of [the former employers] to come forward and make

a short statement?”

         In support of a low-end sentence, Ochoa-Garcia then presented the

testimony of Charlton Nora, his former employer and friend, who stated that

Ochoa-Garcia was “a very honest, pleasant and intelligent young man” whom he

considered a brother.       Nora also testified that Ochoa-Garcia “was steadily

employed managing a car detailing shop, maintaining an apartment and being a

father to his young daughter.”         Nora requested that the court not allow

Ochoa-Garcia’s illegal re-entry to “overshadow [his] good character” and asked the

court to look at Ochoa-Garcia’s “present drive to . . . improve[] himself.” At the

conclusion of Nora’s testimony, the district judge said, “Thank you, I appreciate

that.”

         In addition to Nora’s testimony, Ochoa-Garcia presented his own mitigating

statement. He said that he knew he had committed a crime by returning to the

United States but that he had done so because of his daughter and his family. He

also indicated that he thought there was some wrongdoing in the manner in which

Special Agent Clark took him into custody and interrogated him, because he did

not understand the reading of his rights or the content of the papers he had signed

until he subsequently read the document translated into Spanish at Clark’s office.



                                          5
       When Ochoa-Garcia finished his statement, the court thanked him.                   The

court then imposed a 24-month term of incarceration, without further elaboration.

After pronouncing the sentence, the court asked if there were any “exceptions.”

Both defense counsel and the government answered that there were not.                    This

appeal followed.

       As we understand Ochoa-Garcia’s argument, he contends that the district

court committed procedural error by failing to consider the § 3553(a) factors prior

to imposing his sentence, and that his ultimate sentence was substantively

unreasonable.      Notably, he raised no reasonableness objection, of either a

procedural or substantive nature, in the district court. Based on Ochoa-Garcia’s

failure to object, the government contends that our review should be for plain error,

rather than reasonableness. The government has asserted this argument in previous

appeals, but we have declined to address it.1           Given the particular facts of the

instant case, we do so now.

       Pursuant to the Supreme Court’s decision in United States v. Booker, 543
U.S. 220 (2005), we review a district court’s sentence, imposed after consulting the

Guidelines and considering the factors set forth at § 3553(a), for reasonableness.


       1
        See, e.g., United States v. Clemons, 228 Fed. Appx. 888 (11th Cir. 2007) (unpublished);
United States v. Camacho-Benitez, 224 Fed. Appx. 884 (11th Cir. 2007) (unpublished).



                                              6
543 U.S. at 264-65; United States v. Williams, 435 F.3d 1350, 1353 (11th Cir.

2006) (“Under Booker, we review              a defendant’s ultimate sentence for

reasonableness.”). The reasonableness review is “deferential” and focuses on

whether the sentence imposed fails to achieve the purposes of sentencing as stated

in § 3553(a). United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

      The Supreme Court recently held that appellate courts may apply a

presumption of reasonableness to sentences, such as Ochoa-Garcia’s, within the

Guidelines range. See Rita v. United States, 551 U.S. ----, 127 S. Ct. 2456, 2462-

63 (2007). A presumption of reasonableness for a within-Guidelines sentence,

      reflects the fact that, by the time an appeals court is considering a
      within-Guidelines sentence on review, both the sentencing judge and
      the Sentencing Commission will have reached the same conclusion as
      to the proper sentence in the particular case. That double
      determination significantly increases the likelihood that the sentence
      is a reasonable one.

Id. at 2463 (emphasis in original).

      Unreasonableness may be procedural or substantive. United States v. Hunt,

459 F.3d 1180, 1182 n. 3 (11th Cir. 2006). A sentence may be procedurally

unreasonable if “it is the product of a procedure that does not follow Booker’s

requirements, regardless of the actual sentence.” Id. Moreover, a sentence may be

procedurally unreasonable if the district court failed to consider the relevant §

3553(a) factors, which include:

                                         7
      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Talley, 431 F.3d at 786. The district court is not required to discuss each § 3553(a)

factor. Id. Rather, “an acknowledgment by the district court that it has considered

the defendant’s arguments and the factors in section 3553(a) is sufficient under

Booker.” Id. In a case, such as this one, involving a within-Guidelines sentence, a

district judge’s decision,

      simply to apply the Guidelines to a particular case . . . will not
      necessarily require lengthy explanation. Circumstances may well
      make clear that the judge rests his decision upon the Commission’s
      own reasoning that the Guidelines sentence is a proper sentence (in
      terms of § 3353(a) and other congressional mandates) in the typical
      case, and that the judge has found that the case before him is typical.

Rita, 127 S. Ct. at 2468.

      A sentence “may be substantively unreasonable, regardless of the procedure

used.” Hunt, 459 F.3d at 1182 n. 3. “When reviewing the length of a sentence for

reasonableness, we will remand for resentencing if we are left with the definite and

firm conviction that the district court committed a clear error of judgment in



                                         8
weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.”        United States v.

Williams, 456 F.3d 1353, 1363 (11th Cir. 2006). “[T]here is a range of reasonable

sentences from which the district court may choose” and the burden of establishing

that the sentence is unreasonable in light of the record and the § 3553(a) factors

lies with the party challenging the sentence. Talley, 431 F.3d at 788.

      First, Ochoa-Garcia says the district court’s sentencing procedure was faulty

in that it failed to mention that it had considered the § 3553(a) factors, a claim we

understand to be one of procedural unreasonableness. Notably, Ochoa-Garcia did

not raise this claim in the district court. Indeed, at no point during the sentencing

hearing did defense counsel (or anyone, for that matter) so much as mention

“section 3553(a).” Rather, for the first time, in this Court, Ochoa-Garcia says that,

in addition to providing him with the opportunity to present mitigating testimony

(testimony which implicated many of the § 3553(a) factors) and, in fact, hearing

that testimony prior to imposing a within-Guidelines sentence, the district court

also was required to explicitly state that it had considered § 3553(a). Moreover,

Ochoa-Garcia says that the failure to do so, even absent an objection on his part,

rendered his sentence unreasonable.




                                          9
      Although we have not applied plain error review to a claim of

procedural unreasonableness, several of our sister circuits have done so. See, e.g.,

United States v. Lopez-Flores, 444 F.3d 1218, 1221 (10th Cir. 2006) (reviewing

for plain error an unpreserved claim that the sentence was unreasonable based on

the method used), cert. denied, 127 S. Ct. 3043 (2007); United States v. Bailey,

488 F.3d 363, 367-69 (6th Cir. 2007) (applying plain error review to a defendant’s

challenge to the procedural reasonableness of his sentence made for the first time

on appeal and traditional reasonableness review to a substantive reasonableness

challenge made for the first time on appeal); United States v. Romero, 491 F.3d
1173, 1177 (10th Cir. 2007)(same). At the time of sentencing, in Lopez-Flores, the

defendant had not objected to a sentencing order which did not refer to any §

3553(a) factors. See 444 F.3d at 1222. The Tenth Circuit applied plain error

review, reasoning:

      A timely objection to the method can alert the district court and
      opposing counsel, so that a potential error can be corrected, obviating
      any need for an appeal. Here, for example, an objection that the
      sentencing court had not adequately explained the sentence under the
      factors set forth in 18 U.S.C. § 3553(a) would have enabled the court
      either to correct a failure to consider those factors or to state
      affirmatively that the factors had been considered.

Id. at 1221.




                                        10
      Because a claim of procedural unreasonableness is just the type of argument

that readily may (and should) be raised in the district court, we agree with our

sister circuits that, absent an objection in the district court, we will review such a

claim for plain error only. Applying plain error to a procedural unreasonableness

challenge is altogether consistent with the purpose of plain error review: “to

enforce the requirement that parties object to errors at trial in a timely manner so as

to provide the trial judge an opportunity to avoid or correct any error, and thus

avoid the costs of reversal.” United States v. Sorondo, 845 F.2d 945, 948-49 (11th

Cir. 1988) (quotation omitted).     Moreover, plain error review of a procedural

reasonableness claim also naturally follows from our caselaw interpreting Booker

constitutional and statutory sentencing errors. We have applied plain error review

to both constitutional and statutory Booker errors, requiring a defendant to object

in the district court, in order to receive reasonableness review, as opposed to plain

error review, on appeal. See United States v. Shelton, 300 F.3d 1325, 1330-31

(11th Cir. 2005) . A claim of procedural sentencing error is just the type of issue

amenable to a contemporaneous objection, and we now hold that it is the

defendant’s burden, in the district court, to object to procedural irregularities based

on Booker. Absent an objection, we will review such claims for only plain error,

consistent with the Tenth Circuit’s reasoning in Lopez-Flores.



                                          11
       Under plain error review, the burden is on the defendant to establish: (1)

error, (2) that is plain, and (3) that affects substantial rights. If all three conditions

are met, an appellate court may then exercise its discretion to notice a forfeited

error, but only if (4) the error seriously affects the fairness, integrity, or public

reputation of judicial proceedings. United States v. Rodriguez, 398 F.3d 1291,

1298 (11th Cir. 2005), cert. denied, 545 U.S. 1127 866 (2005).

       Even if Ochoa-Garcia satisfied his burden on the first two prongs of the

plain error test by showing that the district court committed error that was plain in

its sentencing procedure,2 he cannot show prejudice, meaning an affect on his


       2
          We need not address prongs one and two, since Ochoa-Garcia’s argument fails under prong
three, but we pause to observe that while there was no express mention of § 3553(a) at the
sentencing hearing, we have held that where the record reflects that “the district court adequately
and properly considered the § 3553(a) sentencing factors and the advisory Guidelines range,” the
Booker inquiry is satisfied at that stage of the sentencing calculus. United States v. Scott, 426 F.3d
1324, 1329 (11th Cir. 2005); see also United States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007)
(district court’s failure to explicitly articulate that it had considered the § 3553(a) factors was not
error, in light of the district court’s consideration of defendant’s objections and motion for
downward departure, which implicated a number of the factors). A review of the sentencing hearing
reveals that the district court heard testimony implicating many of the § 3553(a) factors: (1) the
district court stated that it had adopted the PSI’s recommended Guidelines range, see 18 U.S.C. §
3553(a)(7); (2) the PSI outlined the court’s sentencing options. See id. § 3553(a)(6); (3) in support
of mitigation, Ochoa-Garcia’s counsel argued in favor of a low-end sentence and highlighted, among
other things, the fact that Ochoa-Garcia had not committed any crimes since his date of re-entry, see
18 U.S.C. §§ 3553(a)(3), (a)(4); and (4) Nora’s mitigating testimony concerned Ochoa-Garcia’s
character, good work history, potential to “improve[ ] himself,” and family circumstances, which
all concerned Ochoa-Garcia’s “history and characteristics,” id. at § 3553(a)(1). On this record, we
would be hard-pressed to find error that was plain, under the plain error test. We stress, however,
that, in order for this Court to conduct meaningful appellate review, a district court’s express
acknowledgment of the § 3553(a) factors is highly advisable. Under the facts and circumstances
of this case, under plain error review, we discern no error. We need not, and do not, address the
propriety of a district court’s only implicit consideration of the § 3553(a) factors under preserved
error review.

                                                  12
substantial rights. On the third prong, for an error to affect substantial rights, the

error generally “must have been prejudicial: It must have affected the outcome of

the district court proceedings.” United States v. Olano, 507 U.S. 725, 734; see

also Rodriguez, 398 F.3d at 1300 (“[T]he burden truly is on the defendant to show

that the error actually did make a difference: if it is equally plausible that the error

worked in favor of the defense, the defendant loses; if the effect of the error is

uncertain so that we do not know which, if either, side it helped the defendant

loses. Where errors could have cut either way and uncertainty exists, the burden is

the decisive factor in the third prong of the plain error test, and the burden is on the

defendant.”).

      On the record presented, Ochoa-Garcia has not satisfied the third prong of

plain error. Specifically, he has neither alleged nor shown that, had the district

court expressly stated that it had considered § 3553(a), it would have imposed a

lower sentence.      Therefore, he cannot establish that the error affected his

substantial rights under plain error.

      Turning to Ochoa-Garcia’s substantive reasonableness challenge to his

ultimate sentence, our inquiry is guided by the factors outlined in 18 U.S.C. §

3553(a). Talley, 431 F.3d at 786. Again, as the party challenging the sentence, it

is Ochoa-Garcia’s burden to establish that his “sentence is unreasonable in the light



                                          13
of both [the] record and the factors in section 3553(a).”     Id.   He satisfies this

burden by establishing that “the district court committed a clear error of judgment

in weighing the § 3553(a) factors by arriving at a sentence that lies outside the

range of reasonable sentences dictated by the facts of the case.” Williams, 456
F.3d at 1363.

      A review of the sentencing hearing reveals that many of the § 3553(a)

factors were implicitly considered by virtue of the district court’s statements and

the opportunity it provided Ochoa-Garcia to present mitigating argument and

evidence, prior to the imposition of his ultimate sentence.     At the start of the

hearing, the district court first stated that it had adopted the PSI’s recommended

Guidelines range.   See 18 U.S.C. § 3553(a)(7) (enumerating “the Sentencing

Guidelines range” factor). The PSI outlined the court’s sentencing options. See

id. § 3553(a)(6) (enumerating “the kinds of sentences available” factor). The court

then gave the parties the opportunity to make recommendations on the ultimate

sentence imposed. Ochoa-Garcia’s counsel argued in favor of a low-end sentence

and highlighted, among other things, the fact that Ochoa-Garcia had not committed

any crimes since his date of re-entry. See 18 U.S.C. §§ 3553(a)(3) (enumerating

“the need for deterrence”), (a)(4) (enumerating “the need to protect the public”).

Moreover, Nora’s mitigating testimony concerned Ochoa-Garcia’s character, good



                                        14
work history, potential to “improve[ ] himself,” and family circumstances. All of

these details concern Ochoa-Garcia’s “history and characteristics,” within the

meaning of § 3553(a)(1).        Finally, the district court heard Ochoa-Garcia’s

statement of remorse.

      On this record, where the district court gave both parties the opportunity to

present aggravating and mitigating evidence concerning the § 3553(a) factors and

sentenced Ochoa-Garcia to a term in the middle of the Guidelines sentencing

range, we cannot conclude that Ochoa-Garcia’s sentence was substantively

unreasonable. The individual factors Ochoa-Garcia says the district court did not

adequately consider -- that he had not committed any new criminal conduct upon

returning to the United States after deportation, that he had the support of his local

community, and that he suffered from epilepsy, has worked his entire adult life,

and cares for his young daughter -- were all before the district court at the

sentencing hearing, either by virtue of the PSI or Ochoa-Garcia’s evidence. We

cannot say that “we are left with the definite and firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case.” Williams, 456 F.3d at 1363. Accordingly, Ochoa-Garcia has




                                         15
not met his burden to show that his sentence of 24 months was substantively

unreasonable.

      AFFIRMED.




                                    16